Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “311” and “313” of Fig. 3; “403, 411, 413, 405, 407, 409, and 417” of Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pitch mark on the turf using a pitch fork or similar pitch mark repairer” (claim 43) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 38, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the seed dispensing portion comprises a recess which acts as a wind shield when dispensing seed.” The exact meaning of the recitation of “a recess which acts as a wind shield when dispensing seed” is not clearly understood and confusing as to how as “a recess acts as a wind shield when dispensing seed.” The usage of “wind shield” is unclear because it appears that “the structure of the recited recess” does not show a structure to protect “wind.”  
Moreover, claim 38 recites “dispensing coloured sand onto the turf from a sand dispensing portion of the turf repair tool after the seed has been dispensed into the seed bed.” Note that the method claim 38 depends on an independent method claim 32 which use according to an apparatus claim 1. However, the claim 1 does not recite “a sand dispensing portion of the turf repair tool.” It is pointed out that only claim 26 recites “a sand dispensing portion.” Therefore, the recitation of “dispensing coloured sand onto the turf from a sand dispensing portion of the turf repair tool after the seed has been dispensed into the seed bed” is unclear and indefinite since the method claim 38 fails to clearly recite the prior structure of “a sand dispensing portion.” 
Claim 43 also recites “repairing a pitch mark on the turf using a pitch fork (Not Shown) or similar pitch mark repairer prior to creating the seed bed and dispensing the seed into the seed bed” but it is not clearly understood as to how “a pitch mark on the turf using a pitch fork (Not Shown)” is repaired prior to creating the seed bed. 
 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9, 10, 21, 23, 32, 34, and 37, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gilstrap (3,018,926). 
RE claim 1, Gilstrap (3,018,926) discloses a seed dispensing device (see Exhibit A), comprising: a body (10), a first end comprising a seed bed creation chamber or portion (40) (See Fig. 2), and a second end opposite the first end, wherein the seed bed creation portion (40) is capable of creating a predetermined seed bed (see 52, 46, 42, 44, 54, 56, 27, 21B, and 24B) in an area of turf and the seed dispensing portion is configured to dispense a predetermined amount of seed (based on the preferred design) into the seed bed created by the seed bed creation portion, a seed dispensing portion (25, 26) having at least one boss or protrusion (see Figs. 1-5) which protrudes from the tool by a predetermined distance to create a seed bed of a predetermined depth.
Exhibit A


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

RE claim 4, Fig. 1 of Gilstrap’s seed dispenser (3,018,926) teaches at least one boss or protrusion is conical. 
RE claim 9, Fig. 1 and 2 of Gilstrap’s seed dispenser (3,018,926) show that the body and the seed bed creation portion are unitary construction. 
RE claim 10, Fig. 2 and 3 of Gilstrap’s seed dispenser (3,018,926) provide the turf repair tool comprises a seed storage volume (40) located within the body.
RE claims 21 and 23, Fig. 2, 3, and 5 of Gilstrap’s seed dispenser (3,018,926), as best understood, disclose that the seed dispensing portion (21, 26) comprises a recess (21, 27) which acts as a wind shield when dispensing seed wherein the shape of the recess (21) is capable of spreading out over the seed bed. 
RE claims 32, 34, and 37, Gilstrap’s seed dispenser (3,018,926), as presented above, shows all the structural elements as recited in claim 1, further show recreating a predetermined seed bed (see Col. 2, lines 49-63), wherein the seed bed is created and a predetermined amount of seed dispensed into the seed bed (see Col. 3, lines 10-20); selecting a seed bed creation module or a seed dispensing module (see Col. 2, lines 49-63); selecting a seed type and the quantity (see Col. 3, lines 10-20) appropriate for the turf to be repaired and storing the seed in a seed storage volume. 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 43, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gilstrap’s seed dispenser (3,018,926). 
RE claim 33, Gilstrap’s seed dispenser (3,018,926), as presented above, does not specifically show pushing the first end of the device into the turf to create the seed bed. However, it would have been obvious to those skilled in the seeding art to push or prepare from the first end (26) of Gilstrap’s seed dispenser (3,018,926) into the surface or dirt or turf to create the seed bed. 
RE claim 43, it would have been obvious to those skilled in the seeding art to push, prepare, or repair the surface or dirt or turf by making soft by using trowel or fork, which is an ordinary gardener to use it prior to dispensing the seeds. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gilstrap’s seed dispenser (3,018,926) in view of Muti et al. (7,673,401). 
Gilstrap’s seed dispenser (3,018,926), as presented above, does not specifically show  dispensing coloured sand onto the turf from a sand dispensing portion. However, Fig. 4 of Muti et al. (7,673,401) teaches a sand provided in a sand dispensing portion (20). Thus, it would have been obvious to those skilled in the gardening and earth working art to provide a sand or a colored sand to be provided in the chamber or portion (40) of the Gilstrap’s seed dispenser (3,018,926) to dispense before or after the seeding. 

Claims 1, 4, 6-10, 19, 21, 23, 32-34, 37, and 43, as best understood, are 
rejected under 35 U.S.C. 103 as being unpatentable over Roehrs (1,558,396) in view of Keller (4,760,807). 
RE claim 1, Roehrs (1,558,396) discloses a seed dispensing device (see Figs. 1-3) comprising: a body (5), a first end comprising a seed bed creation chamber or portion (B, 9, 11) (See Figs. 1 & 2), and a second end opposite the first end, wherein the seed bed creation portion (9, 7) is capable of creating a predetermined seed bed by providing an end plate (11) with a plurality of apertures or holes in an area of turf and the seed dispensing portion is capable of dispensing a predetermined amount of seed (see Figs. 2 and 3) into the seed bed created by the seed bed creation portion, but does not specifically show a seed dispensing portion having at least one boss or protrusion which protrudes from the tool. However, Figs. 1, 2, and 6 of Keller (4,760,807) teach a seed dispensing portion (20) (see Fig. 1) having at least one boss or protrusion (20a, 20b) (see Fig. 2) which protrudes from the tool. Thus, it would have been obvious to those skilled in the gardening and earth working art to provide a seed dispensing portion having at least one boss or protrusion (20a, 20b), instead of a bottom cap (6), on the bottom end of the body (5) of Roehrs (1,558,396) as taught by Keller (4,760,807) to provide as a means to facilitate to prepare the surface, as shown in Fig. 6 of Keller (4,760,807), before seeding to a user. Note that Fig. 1 of Roehrs (1,558,396) shows a threaded connection on the bottom end and it would have been obvious to those skilled in the gardening and earth working art to provide a threaded connection between the end of the body (5) of Roehrs (1,558,396) and the seed dispensing portion (20) of Keller (4,760,807) to provide a removeable connection to a user. 
RE claims 4 and 6, Figs. 2 and 6 of Keller (4,760,807) show the at least one boss or protrusion is conical with an array of bosses.
RE claims 7 and 8, Figs. 1 and 2 of Roehrs (1,558,396) show a threaded connection on the seed bed creation module and a seed dispensing module which is removably attached to the body. 
RE claim 9, both Roehrs (1,558,396) and Keller (4,760,807) shows that the body and the seed bed creation portion are unitary construction. 
RE claim 10, Fig. 1and 2 of Roehrs’s seed dispenser (1,558,396) provide a seed storage volume (9, 11) located within the body.
RE claim 19, Roehrs (1,558,396) or Keller (4,760,807) substantially shows that the seed dispensing portion comprises a shape corresponding or complementary to the shape of the seed bed creation portion.
RE claims 21 and 23, Fig. 2 of Roehrs (1,558,396) or Fig. 2 of Keller (4,760,807), as best understood, disclose that the seed dispensing portion comprises a recess which acts as a wind shield when dispensing seed wherein the shape of the recess (9, A of Roehrs; 32, 34 of Kelly)  is capable of spreading out over the seed bed. 
RE claims 32, 33, 34, and 37, Roehrs (1,558,396) in view of Keller (4,760,807), as presented above, shows all the structural elements as recited in claim 1, further show recreating a predetermined seed bed (see page 1, lines 55-60 of Roehrs); pushing the first end of the Kelley’s device (See Fig. 6) (RE claim 32); wherein the seed bed is created and a predetermined amount of seed dispensed into the seed bed (see page 1, lines 69-88 of Roehrs); selecting a seed bed creation module or a seed dispensing module (see page 1, lines 55-60 of Roehrs ); selecting a seed type and the quantity (see page 1, lines 69-88 of Roehrs) appropriate for the turf to be repaired and storing the seed in a seed storage volume.
RE claim 43, it would have been obvious to those skilled in the seeding art to push, prepare, or repair the surface or dirt or turf by making soft by using trowel or fork, which is an ordinary gardener to use it prior to dispensing the seeds. 

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Roehrs (1,558,396) and Keller (4,760,807) and further in view of Muti et al. (7,673,401).  
Roehrs seed dispenser (1,558,396), as presented above, does not specifically show a sand dispensing portion with an actuator. However, Fig. 4 of Muti et al. (7,673,401) teaches a sand provided in a sand dispensing portion (20) provided with an actuator (30). Thus, it would have been obvious to those skilled in the gardening and earth working art to provide a sand or a colored sand to be provided in the chamber or portion (9, 11) of Roehrs seed dispenser (1,558,396) to dispense before or after the seeding. 
 			Allowable Subject Matter
Claims 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAX SCHLING shows a dispenser with an actuator.
White, Jack C. provides a controllable seed dispenser. 
Walsh; Robert F. displays a grass seeder.
CROSS JACK M invents a container with threaded end caps.
Winn; Les R. employs a lawn seeder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3651